MAINE	SUPREME	JUDICIAL	COURT	                                             Reporter	of	Decisions	
Decision:	       2018	ME	65	
Docket:	         Pen-17-427	      	
Submitted		
					On	Briefs:	 April	25,	2018	 	
Decided:	        May	8,	2018	
	
Panel:	          SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                              RICHARD	T.	MATTHEWS	JR.	
	
	
ALEXANDER,	J.	

       [¶1]		Richard	T.	Matthews	Jr.,	a	mixed	martial	arts	fighter	who	repeatedly	

punched	 the	 victim	 in	 the	 head,	 both	 before	 and	 after	 rendering	 him	

unconscious,	appeals	from	a	judgment	of	conviction	entered	by	the	trial	court	

(Penobscot	 County,	 Anderson,	 J.)	 after	 a	 jury	 found	 him	 guilty	 of	 aggravated	

assault	 (Class	 B),	 17-A	 M.R.S.	 §	 208(1)(C)	 (2017).	 	 He	 argues	 that	 there	 was	

insufficient	evidence	presented	at	trial	upon	which	the	jury	could	have	found	

him	 guilty	 and	 found	 his	 self-defense	 claim	 disproven	 beyond	 a	 reasonable	

doubt.		We	affirm	the	judgment.	

                                     I.		CASE	HISTORY	

       [¶2]	 	 When	 there	 is	 a	 challenge	 to	 the	 sufficiency	 of	 the	 evidence	 to	

support	 a	 jury’s	 verdict,	 we	 must	 review	 the	 evidence	 in	 the	 light	 most	
2	

favorable	to	the	State.		See	State	v.	Hall,	2017	ME	210,	¶	29,	172	A.3d	467.		On	

this	record,	the	jury	rationally	could	have	found	the	following	facts	beyond	a	

reasonable	doubt.	

	      [¶3]	 	 On	 November	 28,	 2015,	 the	 fifty-six-year-old	 victim	 went	 to	

Seasons,	a	restaurant	and	lounge	located	in	Bangor,	to	have	a	beer	at	the	bar.		

The	bartender	observed	that	he	“was	quietly	drinking”	and	that	he	“didn’t	talk	

a	lot.”		Around	the	same	time,	forty-five-year-old	Matthews	and	his	wife	entered	

Seasons	to	meet	with	some	friends.			

       [¶4]		At	some	point	in	the	evening,	the	victim	moved	closer	to	and	made	

eye	 contact	 with	 persons	 in	 Matthews’s	 party	 who	 were	 sitting	 at	 the	 bar	

approximately	twelve	to	fifteen	feet	away.		Matthews	became	upset	and	told	the	

bartender	that	the	victim	was	staring.		The	bartender	told	the	victim	that	he	had	

upset	Matthews	and	suggested	that	he	stop	staring.		Approximately	five	to	six	

minutes	 later,	 at	 9:52	 p.m.,	 the	 victim	 paid	 his	 tab	 and	 left.	 	 After	 leaving	

Seasons,	the	victim	walked	across	the	street	to	another	bar	known	as	the	Pour	

House.		He	ordered	a	beer	and	went	outside	to	smoke.		

       [¶5]		At	10:46	p.m.,	Matthews	cashed	out	his	tab	at	Seasons	and	went	to	

the	 Pour	 House.	 	 After	 the	 victim	 finished	 smoking	 and	 went	 back	 inside,	

Matthews	grabbed	the	victim	and	led	him	to	the	door	where	the	bouncer	was	
                                                                                        3	

standing.		The	bouncer	told	Matthews	to	remove	his	hands	from	the	victim	and	

asked	him	what	was	happening.		Without	providing	a	reason,	Matthews	told	the	

bouncer	that	the	victim	needed	to	leave.		The	victim	denied	that	there	was	 a	

problem	and	briefly	waited	near	the	bouncer	before	returning	to	the	bar	area.			

      [¶6]	 	 A	 few	 minutes	 later,	 the	 bouncer	 saw	 the	 victim	 leave	 the	 Pour	

House	 and	 cross	 the	 street.	 	 As	 the	 victim	 was	 crossing	 the	 street,	 Matthews	

went	“running	through	the	doors.”		The	bouncer	tried	to	grab	Matthews	but	lost	

his	grip.		He	saw	Matthews	run	across	the	street,	spin	the	victim	around,	and	

punch	the	victim	in	the	face.		The	bouncer	testified	that,	when	Matthews	spun	

the	 victim	 around,	 the	 victim	 “didn’t	 do	 anything.”	 	 Matthews	 continued	 to	

punch	the	victim	in	the	face	until	he	fell	to	the	ground.		The	bouncer	observed	

Matthews	sit	on	top	of	the	victim	and	punch	him	in	the	face	approximately	ten	

times.	 	 While	 observing	 Matthews	 attack	 the	 victim,	 the	 bouncer	 directed	

someone	inside	the	bar	to	call	9-1-1.		

      [¶7]		A	patron	of	the	Pour	House,	who	was	walking	back	from	a	nearby	

parking	 lot,	 came	 upon	 Matthews	 punching	 the	 victim	 while	 on	 top	 of	 him.		

From	five	or	six	feet	away,	she	saw	Matthews	punch	the	victim	in	the	face	“over	

and	over	again,”	approximately	eight	to	ten	times.		She	stated	that	the	victim	

appeared	to	be	unconscious	because	he	was	lying	on	the	ground	and	he	“wasn’t	
4	

moving	at	all”	and	“wasn’t	defending	himself.”		After	the	patron	and	the	bouncer	

yelled	at	Matthews	to	stop,	Matthews	stood	up	and	returned	to	the	Pour	House.			

          [¶8]		When	officers	of	the	Bangor	Police	Department	arrived,	the	victim	

was	still	lying	on	the	ground.		One	of	the	responding	officers	who	had	known	

the	victim	since	the	officer	was	five	years	old	did	not	recognize	the	victim	due	

to	his	injuries.		

	         [¶9]		The	victim	sustained	numerous	injuries	and	was	transported	to	the	

emergency	 department	 at	 Eastern	 Maine	 Medical	 Center.	 	 The	 treating	

physician	 observed	 that	 the	 victim	 had	 “a	 lot	 of	 facial	 trauma”—swelling	

around	both	eyes,	bruising	under	both	eyes,	swelling	and	cuts	around	the	lips	

and	mouth,	missing	teeth—and	that	the	victim	had	an	“altered	mental	state,”	

meaning	that	he	was	not	aware	of	where	he	was	or	what	had	happened.1		A	CAT	

scan	revealed	that	the	victim	had	suffered	multiple	nasal	fractures;	a	fracture	

of	the	maxillary	spine;	and	fractures	of	the	orbital	bones	surrounding	both	eyes.		

The	 victim	 was	 diagnosed	 with	 a	 concussion.2	 	 He	 did	 not	 have	 any	 injuries	

indicating	that	he	had	tried	to	defend	himself.		



     1		At	the	time	of	trial,	the	victim	still	had	no	memory	of	the	assault.		


   2		The	victim’s	recovery	lasted	several	months,	including	a	week	to	remove	the	dirt	and	gravel	

from	 the	 back	 of	 his	 scalp,	 two	 weeks	 without	 being	 able	 to	 eat	 solid	 foods,	 three	 weeks	 for	 the	
bruising	to	fade,	six	weeks	for	the	swelling	to	decrease,	and	a	couple	of	months	for	the	hair	on	the	
back	 of	 his	 head	 to	 grow	 back.	 	 At	 the	 time	 of	 trial—fifteen	 months	 after	 the	 assault—the	 victim	
                                                                                                      5	

	       [¶10]	 	 The	 treating	 physician	 testified	 that	 the	 victim’s	 injuries	 could	

have	been	more	serious:	the	amount	of	force	that	was	used	to	cause	the	facial	

trauma	could	have	caused	a	fracture	of	the	neck	or	cervical	spine;	the	trauma	

to	the	victim’s	eyes	could	have	caused	his	vision	to	be	permanently	impaired;	

and	the	trauma	to	his	lips	could	have	caused	permanent	disfigurement.	

	       [¶11]	 	 In	 January	 2016,	 Matthews	 was	 charged	 by	 complaint	 with	

aggravated	 assault	 (Class	 B),	 17-A	 M.R.S.	 §	 208(1)(C),	 and	 was	 indicted	 two	

months	later.		He	pleaded	not	guilty.		The	court	held	a	two-day	jury	trial	ending	

on	March	1,	2017.			

        [¶12]	 	 Matthews	 testified	 in	 his	 own	 defense.	 	 He	 testified	 that	 he	 has	

been	a	mixed	martial	arts	competitor	for	five	or	six	years	and	that	he	is	trained	

in	how	to	“intelligently	defend”	himself,	which	includes	dodging	and	blocking	

strikes.		His	version	of	the	events	was	that—before	speaking	to	the	bartender	

at	 Seasons—he	 asked	 the	 victim	 to	 stop	 staring	 at	 his	 wife	 and	 her	 friend	

because	it	was	making	them	feel	uncomfortable.		Matthews	testified	that	the	

victim	just	laughed	but	later	became	“very	aggressive”	and	told	Matthews	that	

he	was	not	scared	of	him.		Matthews	testified	that	he	left	Seasons	and	went	to	



continued	 to	 have	 dental	 issues.	 	 The	 emergency	 department	 physician	 who	 treated	 the	 victim	
testified	that	the	fractures	that	the	victim	sustained	typically	take	four	to	six	weeks	to	heal.			
6	

the	Pour	House	because	of	the	victim’s	behavior.		He	further	testified,	however,	

that	as	he	was	about	to	enter,	he	saw	the	victim	walking	toward	the	Pour	House.		

Matthews	stated	that	he	considered	leaving	but	decided	to	stay.			

       [¶13]		Matthews	testified	that,	after	the	victim	returned	from	smoking,	

he	saw	the	victim	reach	out	“like	he	was	gonna	grab	my	wife’s	rear	end,”	which	

was	 his	 reason	 for	 grabbing	 onto	 the	 victim	 and	 escorting	 him	 to	 the	 door.		

Matthews	further	testified	that	the	victim	bumped	him	with	his	shoulder	and	

stated,	“You’re	not	always	going	to	be	around,”	before	leaving	the	Pour	House.			

       [¶14]	 	 Matthews	 stated	 that	 he	 was	 concerned	 and	 confused	 by	 the	

victim’s	statement,	so	he	followed	the	victim	out	of	the	Pour	House	to	ask	him	

what	 he	 had	 meant.	 	 Matthews	 stated	 that	 he	 “hollered”	 at	 the	 victim	 from	

across	the	street,	but	the	victim	did	not	turn	around.		Matthews	testified	that	

when	he	caught	up	to	the	victim	and	hollered	at	him	again,	the	victim	partially	

turned	and	swung	at	him	“like	he	was	gonna	throw	an	elbow”	or	“a	spinning	

back	fist.”			

       [¶15]		Matthews	testified	that	he	punched	the	victim	in	the	face	three	or	

four	times	because	he	thought	that	the	victim	was	going	to	hurt	him.		He	further	

admitted	 to	 getting	 into	 a	 “side	 mount	 position”	 and	 punching	 the	 victim	 an	

additional	four	or	five	times	after	the	victim	had	fallen	to	the	ground	“to	make	
                                                                                          7	

sure	he	stayed	down.”		Matthews	believed	that	the	victim	was	conscious	when	

he	hit	the	ground	“[b]ecause	his	arms	were	still	up.”			

       [¶16]		The	jury	found	Matthews	guilty.		Matthews	was	sentenced	to	four	

years’	imprisonment	with	all	but	eighteen	months	suspended	and	two	years’	

probation.		He	timely	appealed.			

                                 II.		LEGAL	ANALYSIS	

       [¶17]		Matthews	argues	that	the	State	presented	insufficient	evidence	to	

prove	that	he	manifested	an	extreme	indifference	to	the	value	of	human	life	and	

to	disprove	his	self-defense	justification	beyond	a	reasonable	doubt.		We	view	

the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 jury’s	 verdict	 to	 determine	

whether	the	jury	could	have	rationally	found,	beyond	a	reasonable	doubt,	that	

Matthews	 committed	 each	 element	 of	 the	 offense	 of	 which	 he	 was	 convicted	

and	 that	 he	 did	 not	 act	 in	 self-defense.	 	 See	 Hall,	 2017	 ME	 210,	 ¶	 29,	

172	A.3d	467;	State	v.	Fletcher,	2015	ME	114,	¶	12,	122	A.3d	966.	

A.	    Manifestation	of	an	Extreme	Indifference	to	the	Value	of	Human	Life	

       [¶18]	 	 Aggravated	 assault,	 as	 alleged	 against	 Matthews,	 is	 proved	 by	

evidence	 that	 he	 “intentionally,	 knowingly	 or	 recklessly	 cause[d]	 .	 .	 .	 [b]odily	

injury	to	another	under	circumstances	manifesting	an	extreme	indifference	to	

the	value	of	human	life.”		17-A	M.R.S.	§	208(1)(C).		Section	208(1)(C)	provides	
8	

that	“[s]uch	circumstances	include,	but	are	not	limited	to,	the	number,	location	

or	nature	of	the	injuries,	the	manner	or	method	inflicted,	[and]	the	observable	

physical	 condition	 of	 the	 victim.”	 	 We	 have	 interpreted	 the	 “extreme	

indifference”	 element	 to	 mean	 that	 death	 or	 serious	 bodily	 injury	 was	

reasonably	 likely	 to	 result	 from	 the	 defendant’s	 conduct	 under	 the	

circumstances.		State	v.	Dodd,	503	A.2d	1302,	1304-06	(Me.	1986).		Matthews	

does	 not	 challenge	 the	 sufficiency	 of	 the	 evidence	 of	 the	 mens	 rea	 or	 bodily	

injury	elements.			

      [¶19]	 	 Contrary	 to	 Matthews’s	 contention,	 there	 is	 sufficient	 record	

evidence	to	support	the	extreme	indifference	element—namely,	the	testimony	

of	the	victim	and	the	treating	physician	regarding	the	numerous	fractures	and	

other	injuries	to	the	victim’s	head	and	face;	the	treating	physician’s	testimony	

that	 the	 injuries	 could	 have	 been	 more	 serious,	 including	 permanent	

impairment,	 given	 the	 amount	 of	 force	 that	 was	 used	 on	 the	 victim;	 and	 the	

bouncer’s	and	patron’s	testimony	that	Matthews	repeatedly	struck	the	victim	

after	 the	 victim	 had	 fallen	 to	 the	 ground	 and	 appeared	 to	 be	 unconscious.		

See	State	v.	Cunningham,	1998	ME	167,	 ¶¶	2-4,	715	A.2d	156;	State	v.	Porter,	

1997	ME	74,	¶¶	6-7,	693	A.2d	743;	Dodd,	503	A.2d	at	1304-06.	

      	
                                                                                       9	

B.	   Self-Defense	

      [¶20]		Title	17-A	M.R.S.	§	108(1)	(2017)	establishes	a	justification	for	the	

use	of	nondeadly	force	in	self-defense.		“A	defendant’s	use	of	nondeadly	force	is	

justified	 when:	 (1)	 the	 defendant	 has	 an	 actual	 belief	 that	 imminent	 and	

unlawful	 nondeadly	 force	 is	 about	 to	 be	 used	 against	 him	 or	 a	 third	 person;	

(2)	that	belief	is	objectively	reasonable;	(3)	the	defendant	has	an	actual	belief	

that	force	is	necessary	to	defend	himself	or	the	third	person;	(4)	that	belief	is	

also	objectively	reasonable;	(5)	the	defendant	uses	only	a	‘reasonable	degree	of	

nondeadly	 force’	 to	 repel	 the	 attack;	 (6)	 the	 defendant	 did	 not	 provoke	 the	

other	person’s	use	of	force;	(7)	the	defendant	was	not	the	‘initial	aggressor’	or,	

if	he	was,	he	‘withdraws	from	the	encounter	and	effectively	communicates	to	

such	other	person	the	intent	to	do	so’;	[and]	(8)	the	force	is	not	‘the	product	of	

a	 combat	 by	 agreement	 not	 authorized	 by	 law[.]’”	 	 State	 v.	 Ouellette,	

2012	ME	11,	¶	11,	37	A.3d	921	(quoting	17-A	M.R.S.	§	108(1)).		“If	the	jury	finds	

that	the	State	disproved	at	least	one	element	of	self-defense,	the	jury	may	then	

convict	 the	 defendant	 if	 it	 also	 finds,	 beyond	 a	 reasonable	 doubt,	 that	 the	

defendant	committed	each	element	of	the	crime.”		Ouellette,	2012	ME	11,	¶	17,	

37	A.3d	921.	
10	

      [¶21]		Here,	Matthews	testified	that	he	is	skilled	in	mixed	martial	arts	and	

trained	to	“intelligently	defend”	himself.		After	the	victim	left	the	Pour	House	

and	crossed	the	street,	however,	Matthews	“hollered”	at	the	victim,	pursued	the	

victim	by	running	after	him,	and	then	attacked	the	victim	after	the	victim	turned	

toward	Matthews	and,	according	to	Matthews,	swung	at	him.			

      [¶22]		There	is	ample	record	evidence	supporting	a	finding	that	the	State	

disproved	 self-defense.	 	 The	 jury	 could	 have	 rationally	 found	 either	 that	

Matthews	 did	 not	 actually	 believe	 that	 the	 victim	 was	 about	 to	 use	 unlawful	

force	against	him—or	that	such	a	belief	was	not	objectively	reasonable—based	

on	the	bouncer’s	testimony	that	Matthews	pursued	the	victim,	spun	the	victim	

around	 and	 punched	 him,	 and	 that	 the	 victim	 “didn’t	 do	 anything.”	 	 The	 jury	

also	 could	 have	 found	 either	 that	 Matthews	 did	 not	 subjectively	 believe	 that	

force	 was	 necessary—or	 that	 his	 belief	 was	 unreasonable—based	 on	

Matthews’s	testimony	that	he	was	skilled	in	mixed	martial	arts	and	could	have	

defended	himself	by	blocking	or	dodging	but	reacted	offensively	instead.			

      [¶23]		The	jury	could	have	rationally	found	that	Matthews	was	the	initial	

aggressor.		There	was	 evidence	that	the	victim	left	both	establishments	 after	

confrontational	 encounters	 with	 Matthews	 and	 that	 Matthews	 pursued	 the	

victim	as	he	was	walking	away.		The	jury	also	could	have	found	that	Matthews	
                                                                                  11	

used	 an	 unreasonable	 degree	 of	 force.	 	 The	 bouncer	 and	 the	 patron	 who	

witnessed	the	assault	estimated	that	Matthews	punched	the	unconscious	victim	

eight	to	ten	times,	and	the	treating	physician	stated	that	there	was	no	physical	

evidence	 that	 the	 victim	 had	 tried	 to	 defend	 himself.	 	 By	 Matthews’s	 own	

testimony,	he	struck	the	victim	several	times	after	the	victim	had	fallen	to	the	

ground—not	to	defend	himself,	but	to	make	sure	that	the	victim	stayed	down.		

See	 Fletcher,	 2015	 ME	 114,	 ¶¶	14-15,	 122	 A.3d	 966;	 State	 v.	 Lagasse,	

410	A.2d	537,	542-43	(Me.	1980).	

         The	entry	is:	
         	
                     Judgment	affirmed.		
	
	     	      	     	     	    	
	
Richard L. Hartley, Esq., Law Office of Richard L. Hartley, P.C., Bangor, for
appellant Richard T. Matthews

R. Christopher Almy, District Attorney, Mark A. Rucci, Asst. Dist. Atty., and
Katelynn Ronan, Stud. Atty., Prosecutorial District V, Bangor, for appellee State of
Maine
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2015-4464	
FOR	CLERK	REFERENCE	ONLY